Citation Nr: 1746322	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to higher initial rating assignments for service-connected back disability, currently rated 20 percent prior to September 9, 2015, and 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.

4.  Entitlement to higher initial rating assignments for service-connected left ankle disability, currently rated 10 percent prior to September 9, 2015, and 20 percent thereafter.

5.  Entitlement to higher initial rating assignments for service-connected right ankle disability, currently rated 10 percent prior to September 9, 2015, and 20 percent thereafter.

6.  Entitlement to a compensable initial rating for service-connected right hip disability.

7.  Entitlement to an initial rating in excess of 20 percent for service-connected left lower sciatic nerve disability.

8.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower sciatic nerve disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

The right knee rating issue is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a travel board hearing was held before the undersigned.  In June 2015, the Board denied the claim for an increased rating for a right knee disability and remanded claims for service connection for right and left ankle disabilities, a low back disability, headaches, and a right hip disability.

The Veteran appealed the denial of an increased rating for a right knee disability to the United States Court of Appeals for Veterans Claims (the Court) and, by a March 2016 Joint Motion for Partial Remand, the Court vacated the Board's decision and remanded the claim for further development.

In September 2016, the Board again considered the right knee disability rating issue together with the service connection issues that had been previously remanded by the Board in June 2015.  The September 2016 Board decision remanded all of these issues to the RO for additional development.  During the processing of that remand, the RO resolved each of the service connection claims with a full grant of each benefit sought in a rating decision issued in March 2017; the service connection issues are accordingly no longer in appellate status and are not before the Board at this time.

The claim of entitlement to an increased rating for right knee disability has now returned to the Board for further appellate review.

The issues of entitlement to higher initial rating assignments for service-connected migraine headaches and disabilities of the back, bilateral ankles, bilateral sciatic nerves, and right hip are before the Board on appeal from the March 2017 RO rating decision.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) initiating an appeal of the RO's March 2017 initial rating assignments for the grants of service connection, requiring the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC) addressing the matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Right Knee Disability Rating

Significant new case law has clarified the requirements a VA examination of a joint disability must meet to be considered adequate for purposes of informing a rating assignment.  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has undergone VA examinations for the purpose of rating his right knee disability (including in July 2010, August 2012, and December 2016), these examination reports do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and nonweight-bearing.  

The Board notes that the Board's September 2016 remand directed that the information contemplated by the holding in Correia be included in a new VA examination report for the right knee, but this requested information was not included in the December 2016 VA examination report.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

The Board notes that, in a recent decision issued in September 2017, the Court indicated that VA examiners should convey any additional or increased symptoms and limitations experienced during flares.  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sep. 6, 2017).  

A remand for an additional VA examination to ascertain the severity of the Veteran's right knee disability, with all of the information required by the Court's holding in Correia and Sharp, is necessary.


Manlincon and the May 2017 Notice of Disagreement

The Veteran was assigned initial disability ratings for the grants of service connection for migraine headaches and disabilities of the back, bilateral ankles, bilateral sciatic nerves, and right hip in a March 2017 RO rating decision.  The Veteran filed a notice of disagreement to initiate an appeal of those rating assignments on a VA Form 21-0958 in May 2017.  No SOC has been issued addressing the Veteran's disagreement with the initial rating assignments, and the RO has not registered the appeal in the Veterans Appeals Control and Locator System (VACOLS).  When there has been an adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issues must be furnished to the appellant.  The Board must instruct the AOJ that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be afforded an examination to determine the nature and severity of his service-connected right knee disability.  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including any flare-ups, weakness, and/or giving way), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a) Please conduct right knee range of motion testing, specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing; including with comparison to the opposite knee.  (Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent medically possible / appropriate, joint disability examinations should record the results of range of motion testing accounting for pain on both active and passive motion and in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint (when applicable)).  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b) The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c) The examiner should describe the nature and severity of the functional impact of all manifestations of the Veteran's right knee disabilities.

d) The examiner should review the prior VA examination reports of record during the rating period beginning in February 2010 (including the July 2010, August 2012, and December 2016 VA examination reports).  The examiner should comment, if possible to do so without resorting to mere speculation, as to whether measurements for pain on active motion, passive motion, weight-bearing, and/or nonweight-bearing as well as any additional limitation of motion during flare-ups can be estimated for these prior VA examinations.  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should issue an SOC addressing the issues of entitlement to higher initial rating assignments for service-connected migraine headaches and disabilities of the back, bilateral ankles, bilateral sciatic nerves, and right hip.  To perfect an appeal of the claims to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matters appealed should be returned to the Board.

4.  After the development of the evidence for the right knee issue has been completed, the AOJ should then review the record and readjudicate the right knee rating issue on appeal.  If any portion of the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

